DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered. 

Response to Arguments
101 Rejection
Applicants argue that the abstract idea is integrated into a practical application, however the examiner respectfully disagrees.  Applicant recited a display in an attempt to overcome the current art rejection.  However, a display has been held as being a generic computer element merely acting as a tool for performing the abstract idea.  The claimed display fails to meaningfully limit the claim because it does not require any particular application of the recited calculations or an actual change in a saddle’s position, and is at best the equivalent of merely adding the words “apply it” to the judicial exception
The computer is an additional element which is configured to carry out limitations identified as abstract ideas.  The computer and other claimed computer elements, like the 
The claim as a whole amounts to significantly more than the recited exception when any additional element, or combination of additional elements, adds an inventive concept to the claim. As explained previously, the computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The additional elements related to the structure of the bicycle and the collection of data related to the bicycle and user are considered to be extra-solution activities.  The evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the data related to a user of the bicycle and the bicycle itself reads as mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known in the art of bicycle design. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept.
Applicants further argue the identified abstract idea improves the operation of a simple computer by reducing the need for expensive computational resources when calculating the 

103 Rejection
Applicant’s arguments with respect to claim(s) 1, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument with respect to a display.
With respect to applicant comments with respect to Lui, the examiner disagrees with applicant’s assertion.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., inverse dynamic analysis for the initial position of the saddle only and does not perform inverse dynamic analysis for when the saddles are displaced to various positions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim does not define the analysis only occurring at the initial position of the saddle only and not performed at other positions when the saddle is moved.  
Applicants further argue the newly claimed approximate limitations, stating the prior art fails to teach this limitation. When interpreting the claim, the examiner has interpreted the term “approximate” under the broadest and reasonable interpretation of the term, i.e. approximate: close to actual but not completely accurate or exact.  Therefore, the taught simulations in Lui et al. reads on the term “approximate”, as the simulation taught in Lui et al. produce results that 
With respect to applicant’s arguments, specifically those directed towards “optimum”, the examiner points to the 112 2nd rejection seen below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optimum” reads subjectively, as what may be optimum for one person may not be optimum for another.  What are the metes and bounds of this term, for example, what structurally defines the term that allows one of ordinary skill in art to understand the term objectively with respect to a saddle’s position?
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a joint torque estimation section configured to employ the skeletal data, the structural data, and data in the load data corresponding to at least one revolution of the pedal to estimate including estimating a trajectory of a joint of the cyclist for the one revolution of the pedal when the cyclist is seated on the saddle in an initial position, and using inverse dynamic analysis to estimate joint torque for the respective joints of the cyclist based on an estimated motion of the cyclist; and a joint torque change estimation section configured to employ, the load data, and a displacement of the saddle from the initial position to estimate joint torque for a case in which the saddle has been displaced which falls under mathematical concepts, as evidenced by applicant’s specification and the recited equations in the claim.  In para. [0033-0034], applicant’s specification lays out in detail the mathematical approach as recited in the claims. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, the pointed to limitations recite concepts that falls into the “mathematical concept” group of abstract ideas. This judicial exception is not integrated into a practical application because the additional elements, as the generically claimed computer and joint torque computation device read as mere tools for performing the judicial exceptions and the acquisition section reads as an extra-solution activity of mere data gathering. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, specifically the skeletal structure, cyclist, bicycle, pedal, and frame merely link the judicial exception to a field of use without providing significantly more, i.e. how the additional elements are bettered by the judicial exception. Even 
Claims 8 and 9 are rejected similarly to claim 1.  Further, with respect to claim 9, the recited computer element, i.e. computer, merely reads as generic computer element that performs the judicial exception without providing significantly more and does not implement the judicial exception into a practical application.
	
	Claims 4 and 5 further define the additional elements, specifically the saddle of the bicycle and joints without providing significantly more, as the additional elements merely link the mathematical concepts to a field of use without providing an improvement.  The judicial exception is not integrated into a practical application.  The claim is not patent eligible.

	Claim 3 further defined the judicial exception without providing significantly more or integrated the exception into a practical application.

	Claim 6 further defines additional elements that read as mere computer elements acting as tools for performing the identified judicial exception without integrating the exception into a practical application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchizawa et al. (2017/0341705) in view of  Lui et al. (Muscles force and joint load simulation of bicycle riding using multibody models), further in view of Hara (2016/0280330).

	With respect to claim 1, Tsuchizawa et al. teaches a cycle computer (200) mounted to a bicycle (1)  comprising: a joint torque computation device, the joint torque computation device comprising: an acquisition section configured to acquire structural data representing a structure of a bicycle [0095] and including an initial position of a saddle displaceably attached to a bicycle frame (as sensed by a seat detector [0095]), a trajectory of a pedal rotatably attached to the bicycle frame (based on the seat height [0028] [0115]), and a distance between the saddle and the pedal (i.e. the length [0028]), and load data representing load applied to the pedal by the cyclist 
Tsuchizawa et al. remains silent regarding an acquisition section configured to acquire skeletal data representing a skeletal structure of a cyclist including a position of joints of the cyclist and an inter-joint distance; a joint torque estimation section configured to employ the skeletal data, the structural data, and data in the load data corresponding to at least one revolution of the pedal to estimate including estimating a trajectory of a joint of the cyclist for the one revolution of the pedal when the cyclist is seated on the saddle in an initial position, and using inverse dynamic analysis to estimate joint torque for the respective joints of the cyclist based on an estimated motion of the cyclist; a joint torque change estimation section configured to employ, the load data, and a displacement of the saddle from the initial position to approximate change in joint torque for a case in which the saddle has been displaced according to the following equations:

    PNG
    media_image1.png
    111
    540
    media_image1.png
    Greyscale
 
where ΔT is the approximated change in joint torque for a case in which the saddle has been displaced, ΔJT represents change in geometric structure of the cyclist and the bicycle for a case in which the saddle has been displaced, f is a pedaling force on the pedal, T(h) is the approximated joint torque for a case in which the saddle has been displaced to height h, and To is the estimated joint torque when the saddle is at the initial position, wherein the joint torque  uses the plurality of estimated joint torques to decide as a saddle position for the cyclist an optimum a saddle position corresponding to the displacement for which a value of a predetermined evaluation function for evaluating load applied to the pedal by the cyclist is a predetermined value, and a display configured to output the optimum saddle position to the cyclist. 
Lui et al. teaches an acquisition section (LifeMOD, a 3D computer model of the human body, Fig. 1a-b) configured to acquire skeletal data representing a skeletal structure (i.e. 19 segments of a skeleton) of a cyclist (i.e. user/person) including a position of joints of the cyclist and an inter-joint distance, structural data representing a structure of a bicycle (i.e. a 3D bicycle model having rear wheels, handle bars, for, saddle, saddle post, etc.) and including an initial position of a saddle displaceably attached to a bicycle frame (as seen in Fig. 2a), a trajectory of a pedal rotatably attached to the bicycle frame (as performed by ADAMS), and a distance between the saddle and the pedal (as defined by the 3D bicycle model, Fig. 3), and load data representing load applied to the pedal by the cyclist (i.e. muscle forces simulated during forward dynamic simulation, Section 2, page 83); a joint torque estimation section (i.e. section that collects information of joints torque, page 86) configured to employ the skeletal data (as entered via LifeMOD), the structural data (i.e. of the bicycle), and data in the load data corresponding to at least one revolution of the pedal (as seen in Fig. 4a) to estimate including estimating a trajectory of a joint of the cyclist for the one revolution of the pedal when the cyclist is seated on the saddle in an initial position (i.e. as seen in Fig. 7) and using inverse dynamic analysis (Section 2, page 83) to estimate joint torque for the respective joints of the cyclist based on an estimated motion 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the computer of Tsuchizawa et al. to include the analytical steps of determining the optimal seat height for a user as taught by Lui et al. because Lui et al. teaches such force determination analytics can improve bicycle pedaling forces and prevent injuries (Abstract).
	Tsuchizawa et al. remains silent regarding a display configured to output the optimum saddle position to the cyclist.
	Hara teaches a similar computer having a display (seen on 36 having a user interface [0048]) configured to output a saddle position to a cyclist (based on inputted, measured and calculated data [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the computer of Tsuchizawa et al. to include the display features taught in Hara such that the determined optimum position determined in Lui et al. is displayed to a user because such a modification ensures the user is displayed information that would better the user’s experience when using the bicycle.
Tsuchizawa et al. as modified by Lui et al. and Hara remains silent regarding a displacement of the saddle from the initial position to approximate change in joint torque for a case in which the saddle has been displaced according to the following equations:

    PNG
    media_image1.png
    111
    540
    media_image1.png
    Greyscale
 
where ΔT is the approximated change in joint torque for a case in which the saddle has been displaced, ΔJT represents change in geometric structure of the cyclist and the bicycle for a case 
However, a person of ordinary skill has good reason to pursue the known options, i.e. variations of the taught joint torque, saddle displacement, change in geometric structure of the cyclist, pedal force, approximate joint torque, and estimated joint torque variables in Tsuchizawa et al. as modified by Lui et al, within his or her technical grasp, it is likely that the recited equations for ΔT and T(h) are not of innovation but of ordinary skill § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, because the combination Tsuchizawa et al., Lui et al and Hara disclose these recited variables, it would have been obvious to try, as there are a finite number of predictable solutions within the taught variables of the prior, such that one of ordinary skill in the art before the effective filing of the instant invention would have found it obvious to derive the claimed equation.  Further, one would be motivated to manipulate the taught variables to ensure the best saddle position based on simulated data.
	The method of claim 8 is performed by the operation of the rejected device recited in claim 1.
	With respect to claim 9, Tsuchizawa et al. as modified by Lui et al. teaches a joint torque computation program (as stored in the computer of Tsuchizawa are modified by the LifeMOD and ADAMS programs of Lui) that causes a computer (as modified) to execute processing, the processing being performed during the operation of the rejected structure of claim 1.

	With respect to claim 3, Tsuchizawa et al. as modified by Lui et al. teaches the joint torque computation device wherein the evaluation function is a function representing a strain 

	With respect to claim 4, Tsuchizawa et al. as modified by Lui et al. teaches the joint torque computation device wherein: positions of the joints of the cyclist include positions of a hip joint, a knee joint, and an ankle joint of the cyclist (page 83, first paragraph); and the joint torque estimation section (i.e. the portion of ADAM and LifeMOD) estimates joint torque for the hip joint and ankle joint (i.e. as depicted in Fig. 8 and 9).

	With respect to claim 5, Tsuchizawa et al. as modified by Lui et al. teaches the joint torque computation device wherein joint torque is estimated using a cyclist model in which the cyclist in a state riding the bicycle is modeled with sites representing the hip joint, the knee joint, and the ankle joint modeled as nodes, and sites of the cyclist linking the respective nodes of the hip joint, the knee joint, and the ankle joint modeled as links (i.e. as taught in Section 2. Methods, using ADAMS).

	With respect to claim 6, Tsuchizawa et al. as modified by Lui et al. teaches the joint torque computation device wherein the acquisition section is configured to acquire the skeletal data and the structural data that has been stored in a storage section (as modeled and stored on LifeModeler, Section 2. Methods).

	With respect to claim 7, Tsuchizawa et al. as modified by Lui et al. teaches the joint torque computation device wherein the load data includes pedaling force data detected by a pedaling force detection section (i.e. an analytical detection is performed by ADAMS program, insofar as how the detection section is structurally defined) the configured to detect pedaling force applied to the pedal (as modeled using LifeMOD).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cole et al. (2016/0361597) which discloses the position of a seat of a display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853